Exhibit 10.1

INDEMNIFICATION AGREEMENT

This indemnification agreement (this “Agreement”) is made on
                          , 200  , by and between CoBiz Inc., a Colorado
corporation (the “Company”), and                            (“Indemnitee”).

RECITALS

A.                                   The Company desires to attract and retain
the services of highly qualified individuals, such as Indemnitee, to serve the
Company and its subsidiaries.

B.                                     The Company and Indemnitee both recognize
the increased risk of litigation and other claims routinely being asserted
against directors and officers of public companies in today’s environment, and
the attendant costs of defending even wholly frivolous claims.

D.                                    In recognition of Indemnitee’s need for
substantial protection against personal liability in order to enhance
Indemnitee’s service to the Company in an effective manner, the Company wishes
to provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent permitted by law and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

AGREEMENT

Accordingly, the Company and Indemnitee agree as follows:

1.                                       Certain Definitions.  As used in this
Agreement:


A.                                       A “CHANGE IN CONTROL” SHALL BE DEEMED
TO HAVE OCCURRED IF, ON OR AFTER THE DATE OF THIS AGREEMENT, (I) ANY “PERSON”
(AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED), OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, IS OR BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER SUCH ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 20% OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES, OR (II) DURING
ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF THAT
TWO-YEAR PERIOD CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY AND ANY NEW
DIRECTOR WHOSE ELECTION BY THE BOARD OF DIRECTORS OR NOMINATION FOR ELECTION BY
THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE
TWO-YEAR PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD OF
DIRECTORS, OR (III) THE SHAREHOLDERS OF THE COMPANY APPROVE A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER ENTITY, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST 50% OF THE TOTAL VOTING POWER REPRESENTED BY THE
VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR THE SHAREHOLDERS OF THE
COMPANY APPROVE A PLAN OF COMPLETE


--------------------------------------------------------------------------------





LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS OF ALL OR SUBSTANTIALLY
ALL THE COMPANY’S ASSETS.


B.                                      “CHARTER DOCUMENTS” MEANS THE ARTICLES
OF INCORPORATION OF THE COMPANY AND THE BYLAWS OF THE COMPANY.


C.                                       “DISINTERESTED DIRECTOR” MEANS A
DIRECTOR OF THE COMPANY WHO IS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES IS SOUGHT BY INDEMNITEE.


D.                                      “EXPENSES” MEANS ALL COSTS AND EXPENSES,
INCLUDING ATTORNEYS’ FEES, PAID OR INCURRED IN CONNECTION WITH INVESTIGATING,
DEFENDING, BEING A WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL), OR
PREPARING FOR AN INVESTIGATION OR PREPARING TO DEFEND, BE A WITNESS IN OR
PARTICIPATE IN ANY PROCEEDING RELATING TO ANY INDEMNIFIABLE EVENT AND ANY
FEDERAL, STATE, LOCAL OR FOREIGN TAXES IMPOSED AS A RESULT OF THE ACTUAL OR
DEEMED RECEIPT OF ANY PAYMENTS UNDER THE AGREEMENT.


E.                                       “INDEMNIFIABLE EVENT” MEANS ANY EVENT
OR OCCURRENCE RELATED TO THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY,
OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER,
PARTNER, MANAGER, MEMBER, EMPLOYEE, TRUSTEE, AGENT OR FIDUCIARY OF ANOTHER
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, EMPLOYEE
BENEFIT PLAN, TRUST OR OTHER ENTERPRISE, OR BY REASON OF ANYTHING DONE OR NOT
DONE BY INDEMNITEE IN ANY SUCH CAPACITY.


F.                                         “INDEPENDENT COUNSEL” MEANS AN
ATTORNEY OR FIRM OF ATTORNEYS, SELECTED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 5(C), WHO SHALL NOT HAVE OTHERWISE PERFORMED SERVICES FOR THE COMPANY OR
INDEMNITEE WITHIN THE LAST THREE YEARS (OTHER THAN WITH RESPECT TO MATTERS
CONCERNING THE RIGHTS OF INDEMNITY UNDER THIS AGREEMENT, OR OF OTHER INDEMNITEES
UNDER SIMILAR INDEMNIFICATION AGREEMENTS OR UNDER THE CHARTER DOCUMENTS).


G.                                      “LIABILITIES” MEANS THE OBLIGATION
INCURRED WITH RESPECT TO A PROCEEDING TO PAY ANY JUDGMENT, SETTLEMENT, PENALTY,
FINE OR REASONABLE EXPENSE, INCLUDING ANY EXCISE TAXES ASSESSED WITH RESPECT TO
ANY EMPLOYEE BENEFIT PLAN, AND INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER
CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF ANY SUCH AMOUNTS.


H.                                      “PROCEEDING” MEANS ANY THREATENED,
PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING, INCLUDING ANY ALTERNATIVE
DISPUTE RESOLUTION MECHANISM, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE, AND WHETHER FORMAL OR INFORMAL.


I.                                          “VOTING SECURITIES” MEANS ANY
SECURITIES OF THE COMPANY WHICH ARE ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS.

2


--------------------------------------------------------------------------------




2.                                       Indemnification.


A.                                       THE COMPANY SHALL INDEMNIFY INDEMNITEE
TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST ANY AND ALL LIABILITIES AND
EXPENSES ARISING OUT OF OR IN CONNECTION WITH ANY PROCEEDING TO WHICH INDEMNITEE
WAS, IS OR BECOMES A PARTY, OR IS THREATENED TO BE MADE A PARTY, BY REASON OF,
OR ARISING IN WHOLE OR PART OUT OF, AN INDEMNIFIABLE EVENT.


B.                                      TO THE EXTENT THAT INDEMNITEE HAS BEEN
SUCCESSFUL, ON THE MERITS OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE
DISMISSAL OF AN ACTION WITHOUT PREJUDICE, IN DEFENSE OF ANY PROCEEDING,
INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES INCURRED BY INDEMNITEE IN
CONNECTION THEREWITH.  IF INDEMNITEE IS SUCCESSFUL, ON THE MERITS OR OTHERWISE,
AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN ANY PROCEEDING,
THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER.


C.                                       TO THE EXTENT THAT INDEMNITEE IS, BY
REASON OF AN INDEMNIFIABLE EVENT, A WITNESS IN ANY PROCEEDING TO WHICH
INDEMNITEE IS NOT A PARTY, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION
THEREWITH.


D.                                      THE COMPANY SHALL INDEMNIFY AND HOLD
INDEMNITEE HARMLESS FROM ANY EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE TO
RECOVER UNDER ANY LIABILITY INSURANCE POLICY MAINTAINED BY ANY PERSON FOR THE
BENEFIT OF INDEMNITEE IN CONNECTION WITH THE PERFORMANCE OF INDEMNITEE’S DUTIES
FOR OR ON BEHALF OF THE COMPANY.

3.                                       Advancement of Expenses.  The Company
shall advance any Expenses incurred by Indemnitee or on Indemnitee’s behalf in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for advancement of Expenses, which request may be delivered to
the Company at such time and from time to time as Indemnitee deems appropriate,
whether prior to or after the final disposition of any such Proceeding.  The
initial request for advancement of Expenses in connection with any Proceeding
shall include, or be accompanied or preceded by, (i) a written affirmation of
Indemnitee of Indemnitee’s good faith belief that Indemnitee has met any
applicable standard of conduct required under the Act and (ii) an undertaking by
Indemnitee to reimburse the Company for all amounts advanced by the Company
pursuant to this Section 3 if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.  Any such advances
shall be made on an unsecured basis and shall be interest free.  Notwithstanding
the foregoing, if Indmnitee seeks a judicial adjudication or an arbitration
pursuant to Section 8, Indemnitee shall not be required to reimburse the Company
pursuant to the undertaking described above until a final determination (as to
which all rights of appeal have been exhausted or lapsed) has been made.

4.                                       Exceptions.  Notwithstanding any other
provision of this Agreement, the Company shall not be obligated pursuant to the
terms of this Agreement:


A.                                       TO INDEMNIFY OR ADVANCE EXPENSES TO
INDEMNITEE WITH RESPECT TO PROCEEDINGS ARISING OUT OF ACTS, OMISSIONS OR
TRANSACTIONS FOR WHICH INDEMNITEE IS PROHIBITED FROM RECEIVING INDEMNIFICATION
UNDER APPLICABLE LAW.

3


--------------------------------------------------------------------------------





B.                                      TO INDEMNIFY OR ADVANCE EXPENSES TO
INDEMNITEE WITH RESPECT TO PROCEEDINGS INITIATED OR BROUGHT VOLUNTARILY BY
INDEMNITEE AND NOT BY WAY OF DEFENSE, COUNTERCLAIM OR CROSSCLAIM, EXCEPT (I)
WITH RESPECT TO ACTIONS OR PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT
TO INDEMNIFICATION UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR INSURANCE
POLICY OR UNDER THE CHARTER DOCUMENTS NOW OR HEREAFTER IN EFFECT RELATING TO
PROCEEDINGS FOR INDEMNIFIABLE EVENTS, OR (II) IN SPECIFIC CASES IF THE BOARD OF
DIRECTORS OF THE COMPANY HAS APPROVED THE INITIATION OR BRINGING OF SUCH
PROCEEDING BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS.


C.                                       TO INDEMNIFY INDEMNITEE FOR ANY
EXPENSES INCURRED BY INDEMNITEE WITH RESPECT TO ANY ACTION INSTITUTED (I) BY
INDEMNITEE TO ENFORCE OR INTERPRET THIS AGREEMENT, IF A COURT HAVING
JURISDICTION OVER SUCH ACTION DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS
MADE BY INDEMNITEE AS A BASIS FOR SUCH ACTION WAS NOT MADE IN GOOD FAITH OR WAS
FRIVOLOUS, OR (II) BY OR IN THE NAME OF THE COMPANY TO ENFORCE OR INTERPRET THIS
AGREEMENT, IF A COURT HAVING JURISDICTION OVER SUCH ACTION DETERMINES THAT EACH
OF THE MATERIAL DEFENSES ASSERTED BY INDEMNITEE IN SUCH ACTION WAS MADE IN BAD
FAITH OR WAS FRIVOLOUS.


D.                                      TO INDEMNIFY INDEMNITEE FOR EXPENSES,
JUDGMENTS, FINES, PENALTIES AND THE PAYMENT OF PROFITS ARISING FROM THE PURCHASE
AND SALE BY INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 16(B) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR ANY SIMILAR SUCCESSOR STATUTE.


E.                                       TO INDEMNIFY INDEMNITEE FOR LIABILITIES
OR EXPENSES ARISING FROM AN ADMINISTRATIVE OR CIVIL ENFORCEMENT ACTION COMMENCED
BY A FEDERAL BANKING AGENCY TO THE EXTENT PROHIBITED BY THE LAWS OR REGULATIONS
OF SUCH AGENCY.

5.                                       Procedures for Notification and
Determinations.


A.                                       INDEMNITEE SHALL NOTIFY THE COMPANY IN
WRITING AS SOON AS REASONABLY PRACTICABLE (I) AFTER BEING SERVED WITH ANY
SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER
DOCUMENT RELATING TO ANY PROCEEDING OR (II) IF THE COMPANY HAS NOT BEEN
PREVIOUSLY NOTIFIED, AFTER RECEIPT OF WRITTEN NOTICE OF ANY OTHER MATTER WITH
RESPECT TO WHICH INDEMNITEE INTENDS TO SEEK INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES UNDER SECTION 2 AND SECTION 3. THE FAILURE BY INDEMNITEE TO SO NOTIFY
THE COMPANY WILL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY HAVE TO
INDEMNITEE (I) UNDER THIS AGREEMENT EXCEPT AND ONLY TO THE EXTENT THE COMPANY
CAN ESTABLISH THAT SUCH OMISSION TO NOTIFY RESULTED IN ACTUAL MATERIAL PREJUDICE
TO THE COMPANY OR (II) OTHERWISE THAN UNDER THIS AGREEMENT.  INDEMNITEE MAY
THEREAFTER DELIVER TO THE COMPANY A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT
TO THIS AGREEMENT AT SUCH TIME AND FROM TIME TO TIME AS INDEMNITEE DEEMS
APPROPRIATE, WHICH REQUEST SHALL ALSO BE DEEMED A REQUEST FOR ADVANCEMENT OF
EXPENSES UNDER SECTION 3.


B.                                      EXCEPT AS OTHERWISE PROVIDED PURSUANT TO
SECTION 2(B) AND SECTION 2(C), UPON THE FINAL DISPOSITION OF THE MATTER THAT IS
THE SUBJECT OF THE REQUEST FOR INDEMNIFICATION DELIVERED PURSUANT TO SECTION
5(A), A DETERMINATION SHALL BE MADE WITH RESPECT TO INDEMNITEE’S ENTITLEMENT
THERETO IN THE SPECIFIC CASE.  IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED,
SUCH DETERMINATION SHALL BE MADE (I) BY A MAJORITY VOTE OF DISINTERESTED
DIRECTORS OR OF A COMMITTEE OF DISINTERESTED DIRECTORS DESIGNATED BY A MAJORITY
VOTE OF THE DISINTERESTED DIRECTORS (IN EITHER

4


--------------------------------------------------------------------------------





CASE, EVEN THOUGH LESS THAN A QUORUM OF THE BOARD OF DIRECTORS) OR (II) IF THERE
ARE NO DISINTERESTED DIRECTORS OR THE DISINTERESTED DIRECTORS SO DIRECT, BY
INDEPENDENT COUNSEL. IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, SUCH
DETERMINATION SHALL BE MADE BY INDEPENDENT COUNSEL.  ANY DETERMINATION MADE BY
INDEPENDENT COUNSEL PURSUANT TO THIS SECTION 5(B) SHALL BE IN THE FORM OF A
WRITTEN OPINION TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO
INDEMNITEE.  INDEMNITEE SHALL REASONABLY COOPERATE WITH THE PERSON OR PERSONS
MAKING SUCH DETERMINATION INCLUDING PROVIDING TO SUCH PERSON OR PERSONS UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY
COSTS OR EXPENSES (INCLUDING FEES AND EXPENSES OF COUNSEL) INCURRED BY
INDEMNITEE IN SO COOPERATING WITH THE PERSON OR PERSONS MAKING SUCH
DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION
AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION), AND THE COMPANY HEREBY
INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS FROM SUCH COSTS AND EXPENSES.


C.                                       IF THE DETERMINATION IS TO BE MADE BY
INDEPENDENT COUNSEL, SUCH INDEPENDENT COUNSEL SHALL BE SELECTED AS PROVIDED IN
THIS SECTION 5(C). IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED, THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY THE BOARD OF DIRECTORS, AND THE COMPANY
SHALL GIVE WRITTEN NOTICE TO INDEMNITEE ADVISING INDEMNITEE OF THE IDENTITY OF
THE INDEPENDENT COUNSEL SO SELECTED. IF A CHANGE IN CONTROL SHALL HAVE OCCURRED,
THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE (UNLESS INDEMNITEE SHALL
REQUEST THAT SUCH SELECTION BE MADE BY THE BOARD OF DIRECTORS, IN WHICH EVENT
THE PRECEDING SENTENCE SHALL APPLY), AND INDEMNITEE SHALL GIVE WRITTEN NOTICE TO
THE COMPANY ADVISING IT OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED.
IN EITHER CASE, THE PARTY RECEIVING THE NOTICE MAY, WITHIN 10 DAYS AFTER RECEIPT
THEREOF, DELIVER TO THE OTHER A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED
THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT
COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS
DEFINED IN SECTION 1, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE
FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE
PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL. IF A PROPER AND TIMELY
OBJECTION IS MADE, THE COUNSEL SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL
UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT OF COMPETENT
JURISDICTION (OR, AT INDEMNITEE’S OPTION PURSUANT TO SECTION 9, AN ARBITRATION)
HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT. IF, WITHIN 20 DAYS AFTER
RECEIPT BY THE COMPANY OF A REQUEST FOR INDEMNIFICATION PURSUANT TO SECTION
5(A), NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT OBJECTED TO,
EITHER THE COMPANY OR INDEMNITEE MAY PETITION A COURT OF COMPETENT JURISDICTION
(OR, AT INDEMNITEE’S OPTION PURSUANT TO SECTION 9, AN ARBITRATION) FOR
RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN MADE TO THE SELECTION OF
INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT OF ANOTHER PERSON AS INDEPENDENT
COUNSEL, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR
THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL. THE COMPANY AGREES TO
PAY THE REASONABLE FEES AND EXPENSES OF ANY INDEPENDENT COUNSEL APPOINTED
PURSUANT TO THIS SECTION AND TO INDEMNIFY SUCH PERSON AGAINST ANY AND ALL
EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO EXCEPT FOR THOSE ARISING FROM THE
INDEPENDENT COUNSEL’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


D.                                      IF A DETERMINATION AS TO INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION SHALL NOT HAVE BEEN MADE PURSUANT TO THIS
AGREEMENT WITHIN 60 DAYS AFTER THE FINAL DISPOSITION OF THE MATTER THAT IS THE
SUBJECT OF THE REQUEST FOR INDEMNIFICATION, THE REQUISITE DETERMINATION OF

5


--------------------------------------------------------------------------------





ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN MADE IN FAVOR OF
INDEMNITEE, AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT A
MISSTATEMENT OF A MATERIAL FACT IN THE INFORMATION PROVIDED BY INDEMNITEE
PURSUANT TO SECTION 5(A) AND SECTION 5(B) OR AN OMISSION OF A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE INFORMATION PROVIDED NOT MISLEADING; PROVIDED
THAT SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN
ADDITIONAL 30 DAYS, IF THE PERSON OR PERSONS MAKING THE DETERMINATION IN GOOD
FAITH REQUIRES SUCH ADDITIONAL TIME TO OBTAIN OR EVALUATE ANY DOCUMENTATION OR
INFORMATION RELATING THERETO.


E.                                       IF IT IS DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN 10 DAYS
AFTER SUCH DETERMINATION.

6.                                       Presumptions and Burdon of Proof.


A.                                       IN MAKING ANY DETERMINATION AS TO
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION HEREUNDER, INDEMNITEE SHALL BE
ENTITLED TO A PRESUMPTION THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 5(A), AND THE COMPANY SHALL HAVE THE BURDENS OF COMING
FORWARD WITH EVIDENCE AND OF PERSUASION TO OVERCOME THAT PRESUMPTION.


B.                                      THE TERMINATION OF ANY PROCEEDING OR OF
ANY CLAIM, ISSUE OR MATTER THEREIN BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION,
OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT OF ITSELF CREATE
A PRESUMPTION (I) THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY, (II) THAT WITH RESPECT TO ANY CRIMINAL PROCEEDING, INDEMNITEE HAD
REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS UNLAWFUL OR (III) THAT
INDEMNITEE DID NOT OTHERWISE SATISFY THE APPLICABLE STANDARD OF CONDUCT TO BE
INDEMNIFIED PURSUANT TO THIS AGREEMENT.


C.                                       FOR PURPOSES OF ANY DETERMINATION OF
GOOD FAITH, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF
INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE COMPANY
OR THE OTHER ENTITY FOR WHICH INDEMNITEE’S SERVICE GAVE RISE TO AN INDEMNIFIABLE
EVENT, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO INDEMNITEE
BY THE OFFICERS OF THE COMPANY OR SUCH OTHER ENTITY IN THE COURSE OF THEIR
DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR SUCH OTHER ENTITY
OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE COMPANY OR SUCH OTHER
ENTITY BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, APPRAISER OR OTHER EXPERT
SELECTED BY THE COMPANY OR SUCH OTHER ENTITY.  THE PROVISIONS OF THIS SECTION
6(C) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY OTHER
CIRCUMSTANCES IN WHICH INDEMNITEE MAY BE DEEMED OR FOUND TO HAVE MET THE
APPLICABLE STANDARD OF CONDUCT TO BE INDEMNIFIED PURSUANT TO THIS AGREEMENT.


D.                                      THE KNOWLEDGE OR ACTIONS OR FAILURE TO
ACT OF ANY OTHER DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OTHER
ENTITY, AS APPLICABLE, SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF
DETERMINING INDEMNITEE’S RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.

7.                                       Nonexclusivity; Subsequent Change in
Law.  The rights of Indemnitee hereunder shall be in addition to any other
rights Indemnitee may have from time to time under the Charter Documents or the
laws of the State of Colorado or otherwise, and nothing contained in this

6


--------------------------------------------------------------------------------




Agreement shall derogate or limit Indemnitee’s rights to indemnification as
provided under the Charter Documents or under applicable law. To the extent that
a change in the laws of the State of Colorado (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Charter Documents and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. In the event of any change in any
applicable law, statute or rule that narrows the right of a corporation
organized under the laws of the State of Colorado to indemnify a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder. If, and to the extent that, the Company determines to
change its domicile or jurisdiction of incorporation, the Company shall take
such actions, in connection therewith, to preserve, in all respects, the
indemnity protections and benefits provided to Indemnitee hereunder to the
fullest extent permitted under the laws of such new domicile or jurisdiction of
incorporation.


8.                                       CONTRIBUTION.  IF THE INDEMNIFICATION
PROVIDED FOR IN THIS AGREEMENT FOR ANY REASON IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE UNAVAILABLE TO INDEMNITEE IN RESPECT OF ANY EXPENSES OR
LIABILITIES REFERRED TO HEREIN, THEN THE COMPANY, IN LIEU OF INDEMNIFYING
INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY INDEMNITEE IN
RESPECT OF SUCH EXPENSES OR LIABILITIES (A) IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE FROM THE
ACTION OR INACTION WHICH RESULTED IN SUCH EXPENSES OR LIABILITIES, OR (B) IF THE
ALLOCATION PROVIDED BY CLAUSE (A) IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (A) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY AND INDEMNITEE
IN CONNECTION WITH THE ACTION OR INACTION WHICH RESULTED IN SUCH EXPENSES OR
LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
COMPANY AND INDEMNITEE AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 8 WERE DETERMINED BY PRO RATA ALLOCATION
OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THIS SECTION 8.

9.                                       Remedies of Indemnitee


A.                                       INDEMNITEE SHALL BE ENTITLED TO AN
ADJUDICATION (BY A COURT OF COMPETENT JURISDICTION OR, AT INDEMNITEE’S OPTION,
THROUGH AN ARBITRATION CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION) OF ANY
DETERMINATION PURSUANT TO SECTION 5(B) THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT. ANY SUCH ADJUDICATION SHALL BE CONDUCTED
IN ALL RESPECTS AS A DE NOVO TRIAL OR ARBITRATION ON THE MERITS, AND ANY PRIOR
ADVERSE DETERMINATION SHALL NOT BE REFERRED TO OR INTRODUCED INTO EVIDENCE,
CREATE A PRESUMPTION THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES, BE A DEFENSE OR OTHERWISE ADVERSELY AFFECT INDEMNITEE.
IN ANY SUCH JUDICIAL PROCEEDING OR ARBITRATION, THE PROVISIONS OF SECTION 6
(INCLUDING THE PRESUMPTION IN FAVOR OF INDEMNITEE AND THE BURDENS ON THE
COMPANY) SHALL APPLY.


B.                                      INDEMNITEE SHALL ALSO BE ENTITLED TO AN
ADJUDICATION (BY A COURT OF COMPETENT JURISDICTION OR, AT INDEMNITEE’S OPTION,
THROUGH AN ARBITRATION AS DESCRIBED ABOVE) OF ANY OTHER DISPUTES UNDER THIS
AGREEMENT.

7


--------------------------------------------------------------------------------





C.                                       IF A DETERMINATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 5(B) THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE
COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS SECTION 8, ABSENT A MISSTATEMENT OF A
MATERIAL FACT IN THE INFORMATION PROVIDED BY INDEMNITEE PURSUANT TO SECTION 5(A)
OR SECTION 5(B) OR AN OMISSION OF A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
INFORMATION PROVIDED NOT MISLEADING.


D.                                      IN CONNECTION WITH ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 8, THE COMPANY
SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK SUCH ADJUDICATION, SHALL BE
PRECLUDED FROM ASSERTING THAT THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT
ARE NOT VALID, BINDING OR ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR
BEFORE ANY SUCH ARBITRATOR THAT THE COMPANY IS BOUND BY ALL OF THE PROVISIONS OF
THIS AGREEMENT.

10.                                 Defense of Claims. The Company shall be
entitled to participate in any Proceeding at its own expense.  The Company shall
not settle any Proceeding in whole or in part which would impose any Expense,
Liability or limitation on Indemnitee without Indemnitee’s prior written
consent, such consent not to be unreasonably withheld.  Indemnitee shall not
settle any Proceeding in whole or in part which would impose any Expense,
Liability or limitation on the Company without the Company’s prior written
consent, such consent not to be unreasonably withheld.

11.                                 Attorney’s Fees.  In addition to any other
rights or remedies that Indemnitee may have under this Agreement, the Company
shall reimburse Indemnitee for all costs and expenses (including fees and
expenses of counsel) actually and reasonably incurred by Indemnitee or on his
behalf in seeking (whether through a judicial proceeding or arbitration or
otherwise) to enforce this Agreement.

12.                                 No Duplication of Payments. The Company
shall not be liable under this Agreement to make any payment in connection with
any Proceeding made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, Charter Document or
otherwise) of the amounts otherwise indemnifiable hereunder.

13.                                 Liability Insurance. To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

14.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (a) upon delivery if delivered by hand to the party to whom such
communication was directed or sent via facsimile, with confirmation of receipt,
or (b) on the third business day after the date on which such communication was
mailed if mailed by certified or registered mail with postage prepaid.

If to Indemnitee, at the address indicated on the signature page hereof.

If to the Company, to:

8


--------------------------------------------------------------------------------




CoBiz Inc.

821 17th Street

Denver, Colorado 80202

Facsimile: (303)           -         

Attention:                              

or to such other address as may have been furnished to Indemnitee by the
Company.

15.                                 Amendments; Waiver. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

16.                                 Subrogation. In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights, except that the Company shall
not enforce any of such rights in any manner or at any time as would prevent or
delay payment to Indemnitee of all amounts owing to him or prevent Indemnitee
from making an assignment of such rights for the benefit of creditors of the
Company in connection with a bankruptcy filing.

17.                                 Binding Effect. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives, and any such successor
shall expressly assume, in written agreement in form and substance reasonably
satisfactory to Indemnitee, all of the Company’s obligations hereunder to the
same extent, and in substantially the same manner, as the Company prior to such
succession. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or officer of the Company or of any
other enterprise at the Company’s request.

18.                                 Severability. If any provision of this
Agreement (including any provision within a single Section, paragraph or
sentence) is held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect: (a) the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired and shall remain enforceable; (b) such
provision or provisions shall be deemed to have been reformed to the minimum
extent necessary to conform to applicable law; and (c) to the fullest extent
possible, the provisions of this Agreement (including each portion of any
Section, paragraph or sentence of this Agreement containing any provision held
to be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall be construed to as to give effect to the intent manifested
thereby.

19.                                 Effective Date. This Agreement shall be
effective as of the date hereof and shall apply to any claim for indemnification
by Indemnitee on or after such date.

9


--------------------------------------------------------------------------------




20.                                 Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Colorado applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws thereof. Except
with respect to any arbitration commenced by Indemnitee pursuant to Section 8,
the Company and Indemnitee each hereby irrevocably consent to the jurisdiction
of the courts of the State of Colorado, City and County of Denver for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement.

21.                                 Integration and Entire Agreement. This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto, except that this Agreement in addition to, and not in limitation
of, the right of Indemnitee under any provisions on the subject matter hereof
contained in the Charter Documents.

22.                                 No Construction as Employment Agreement.
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ of the Company or any of its subsidiaries or
affiliated entities.

Signature page follows.

10


--------------------------------------------------------------------------------




The Company and Indemnitee are signing this Agreement as of the date set forth
above.

COBIZ INC.

By:

 

Name:

 

Title:

 

 

 

INDEMNITEE:

 

 

 

[Printed Name]

 

 

11


--------------------------------------------------------------------------------